Fourth Court of Appeals
                                San Antonio, Texas
                                       June 10, 2014

                                   No. 04-14-00330-CV

                    IN THE INTEREST OF M.J.W., J.A., AND C.A.,

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02053
                                Peter Sakai, Judge Presiding


                                      ORDER

      Judith Stewart's Notification of Late Reporter's Record is hereby NOTED.




                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court